ORDER

The Department of Agriculture moves without opposition for a remand to the Merit Systems Protection Board with instructions to remand the ease to the Department of Agriculture.
We agree that remanding to the Board is appropriate. However, we deem the better course is for the parties to seek relief concerning further remand to the Department of Agriculture at the Board.
Accordingly,
IT IS ORDERED THAT:
The motion is granted in part. The decision of the Board is vacated and the case is remanded to the Board for consideration of further proceedings.